Citation Nr: 1213250	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  02-09 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), paranoid schizophrenia, and major depressive disorder. 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which in pertinent part denied the Veteran's claim for service connection for PTSD.  

The Veteran testified at a December 2007 Travel Board hearing before the undersigned Veterans Law Judge and he provided testimony at March 2004 and May 2006 RO hearings.  Transcripts from all of the above hearings are associated with the Veteran's claims file.  

This claim was previously before the Board in June 2009 and was remanded for further development.  

A March 2001 Board decision noted that given the Veteran's contentions as having a psychiatric disorder related to service and the findings of record, included diagnoses of PTSD, paranoid schizophrenia, and major depressive disorder the Board re-characterized the claim as stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order).  The Board denied the claim and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, pursuant to a Joint Motion for Remand (JMR) entered an Order in November 2001 vacating and remanding the matter to the Board for compliance with the JMR.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The June 2009 Board remand requested that efforts be made to document whether a rape occurred during the time of the Veteran's incarceration at the United States Army Area Confinement Facility in Mannheim, Feral Republic of Germany and, if so, whether there was any documentation that the Veteran was interviewed regarding such rape incident.  The March 2001 Board decision on the merits found that the actions taken in this regard met the substantial compliance threshold announced in Stegall v. West, 11 Vet App 268 (1998).  The JMR did not contest this finding.  

The June 2009 Board remand also requested that the Veteran be afforded a VA examination.  That examination was conducted in April 2010.  

The JMR found that there were three reasons for the March 2011 Board decision to be vacated and remanded.  

First, citing Barr v. Nicholson, 21 Vet. App. 303, 3011 (2007), the JMR stated that the April 2010 VA examination was insufficient because it only discussed whether the Veteran had PTSD and did not address whether he developed an acquired psychiatric disorder other than PTSD, such as schizophrenia.  The JMR states that the examiner reported that the examination was "provisional" in nature, which suggested that additional testing or records review was needed, or perhaps that an addendum was required.  

Second, the Board's March 2001 decision provided inadequate reasons or bases with respect to the Board's attempt to "broaden the scope of the 'nodiagnosis [sic] (provisional)' entry" in the report of the April 2010 examination "to encompass other psychiatric disabilities."  However, that VA examination was limited to PTSD and the examiner only discussed PTSD, mentioning only that the Veteran did not meet the criteria for a PTSD diagnosis.  Page 3 of the JMR.  

Specifically, the JMR noted, at page 3, that the March 2001 Board decision stated: 

Though there is evidence of a current disability, given the multiple diagnoses of acquired psychiatric disorder which include paranoid schizophrenia and major depressive disorder, there is no evidence in this case that the Veteran's diagnosed acquired psychiatric disorders (other than PTSD) are casually related to the Veteran's military service.  

The Board notes that the claims file does not include a VA etiological opinion.  However, the Veteran was afforded a VA examination in order for an etiological opinion to be obtained in April 2010. Since the April 2010 examiner determined that the Veteran did not suffer from any Axis I disorders, no etiological opinion was necessary.  

The JMR stated, at page 4, that the Board erred in "concluding based on this opinion that Appellant did not have an Axis I disorder" and in also concluding that an etiological opinion was not necessary.  

Thirdly, the JMR found, at page 5, that compliance with the June 2009 Board remand was required because the purpose was to have a VA examiner "determine whether Appellant's claimed stressor of being handcuffed to a bed while confined in service could have resulted in ... PTSD and for the examiner to determine if Appellant 'currently has schizophrenia; and, if so, whether the Veteran's service records, including those related to his behavior and Court Martial, indicate that schizophrenia was manifested during service."  However, the April 2010 VA examination only addressed PTSD.  The JMR further stated, at page 7, that "[g]iven that ... the Board erred in determining that the [April 2010 VA examiner] determined that Appellant did not suffer from any Axis I disorders, the Board's conclusion that there was substantial compliance with the remand because no etiological opinion was necessary was also erroneous."  Thus, compliance with the June 2009 Board remand in this regard was in order.  

The Board observes that in the JMR, citing Nolen v. Gober, 14 Vet. App. 183 (2000) (per curiam), reference was made to VA's obligation to comply with the Veterans Claims Assistance Act.  See 38 U.S.C. §§ 5103, 5103A.  However, this reference was in the context of VA's duty to assist in developing information and evidence which may substantiate a claim.  The JMR did not find, or even suggest, that there was any failure to provide the required notice to a claimant of what was needed to substantiate a claim.  

Lastly, a review of the Virtual VA paperless claims processing system that there are VA outpatient treatment (VAOPT) records in 2011 pertaining to treatment of the Veteran for psychiatric symptom which are not on file.  Accordingly, all VAOPT records pertaining to psychiatric OPT of the Veteran since his April 2010 VA psychiatric examination should be obtained and associated with the claim files.  

Accordingly, the case is REMANDED for the following action:

1.  Locate and obtain all VAOPT records pertaining to psychiatric OPT of the Veteran since his April 2010 VA psychiatric examination should be obtained and associated with the claim files.  

2.  Contact the examiner that conducted the April 2010 VA psychiatric examination.  

Ask the examiner to explain the notation on the report of the April 2010 examination why the examination was "provisional in nature."  

Specifically, ask the examiner to explain whether: 

(a) additional testing was needed and, if so, what testing was needed and ensure that such testing is accomplished;

(b) whether a further review of the records was needed and, if so, ensure that such review is accomplished; 

(c) whether an addendum to the report of the April 2010 VA examination was needed and, if so, ensure that such addendum is done.  

With respect to any response to the queries above, appropriate action should be taken to ensure that the end result of the examination process produces, if possible, a final report of examination of the Veteran.  

In this regard, an additional opinion should be rendered as to whether it is as likely as not that the Veteran has PTSD stemming from either his having witnessed a rape during his incarceration, if verified; or it is as likely as not that he has PTSD due to his having been handcuffed to a bed during his confinement, if verified; or both.  

Additionally, an opinion should be expressed as to whether it is as likely as not that the Veteran now has any acquired psychiatric disorder, to include schizophrenia, which: 

(a) manifested during active service, or; 

(b) was a form of schizophrenia which manifested within one year of his discharge from active service in January 1982, or; 

(c) even if it did not manifest during service is nonetheless due or related to any incident(s) of his military service.  

(d) In addressing (a) and (c) above, please address whether the Veteran's behavior and Court Martial during service indicate that an acquired psychiatric disorder, to include schizophrenia, manifested during service.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship. 

The examiner is requested to answer the question posed with use of the "as likely," "more likely," or "less likely" language.  The examiner is also asked to provide the rationale used in formulating his or her opinions in the written report. 

In keeping with the JMR, the examiner that conducted the April 2010 examination should ensure that the report is "complete" and not "provisional" and should clarify whether any additional testing is needed and, if so, such testing should be done.  The examiner should also clarify whether any further review of the records and evidence on file is needed and, if so, this should also be done.  

3.  If the VA examiner that conducted the April 2010 VA psychiatric examination is unavailable, schedule the Veteran for a VA psychiatric examination to determine the current nature and etiology of any psychiatric disorder found to be present; and to determine if the Veteran's meets the diagnostic criteria for PTSD and, if so, whether such is linked to any verified in-service stressor, to include his having being handcuffed to his bed in front of an armed guard during service, if verified.   

If, and only if, his having witnessed a rape or his having been handcuffed in the manner he described is verified, and the Veteran is found to meet the diagnostic criteria for PTSD, the examiner should also determine whether it is at least as likely as not that such PTSD is due to witnessing a rape while he was imprisoned in service or having been handcuffed in the manner described which made him feel helpless, horrified, and scared.  

Additionally, an opinion should be expressed as to whether it is as likely as not that the Veteran now has any acquired psychiatric disorder, to include schizophrenia, which: 

(a) manifested during active service, or; 

(b) was a form of schizophrenia which manifested within one year of his discharge from active service in January 1982, or; 

(c) even if it did not manifest during service is nonetheless due or related to any incident(s) of his military service.  

(d) In addressing (a) and (c) above, please address whether the Veteran's behavior and Court Martial during service indicate that an acquired psychiatric disorder, to include schizophrenia, manifested during service.  

The examination report is to contain a notation that the examiner reviewed the claims folders.  The psychiatric examination must include a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary.  

In keeping with the JMR, the examiner should ensure that the report is "complete" and not "provisional" and should clarify whether any additional testing is needed and, if so, such testing should be done.  The examiner should also clarify whether any further review of the records and evidence on file is needed and, if so, this should also be done.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against a causal relationship. 

The examiner is requested to answer the question posed with use of the "as likely," "more likely," or "less likely" language.  The examiner is also asked to provide the rationale used in formulating his or her opinions in the written report. 

4.  To help avoid future remand, ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Lastly, readjudicate the Veteran's claim of entitlement to for service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia and major depressive disorder, on the basis of all evidence on file and all governing legal authority, inclusive of 38 C.F.R. § 3.304(f).  

6.  If the benefit sought remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

